Citation Nr: 0425501	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Diego, California, that granted entitlement to service 
connection for PTSD and assigned an initial evaluation of 30 
percent.  In October 2003, the RO assigned an initial 
evaluation of 50 percent.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a VA Form 9, received December 2003, he 
requested to appear at a personal hearing at a local VA 
office before a Veterans Law Judge.  To accord the veteran 
due process, he should be scheduled for an appropriate Board 
hearing. See 38 C.F.R. § 20.700 (2003). 

Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy 
of the notice scheduling the hearing 
should be placed in the claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



